DETAILED ACTION
The following Office action concerns Patent Application Number 16/983,343.  
The applicant’s amendment filed April 15, 2021 has been entered.
The restriction requirement as to claims 3 and 17-20 is withdrawn in view of the applicant’s amendment.  
Examiner’s Amendment
 An Examiner’s Amendment to the record appears below. If the changes and/or additions are unacceptable to the Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Ms. Lisa Geary in a telephone interview on May 10, 2021.
I.   In each of claims 12-14, replace the term “the precursor composition” with the term “the composition”.

Allowable Subject Matter
Claims 1, 3, 5, 7-20 are allowable over the closest prior art of Kodas et al in view of Ebbing.  Kodas et al in view of Ebbing does not teach a Pt and Au or a Au and Cu combination of metal complexes wherein a second ligand in the metal complex is an alkyl carboxylate having five or fewer carbon atoms.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 10, 2021